Citation Nr: 9923242	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  93-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected anxiety reaction, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected hearing loss of the left ear, evaluated as 
noncompensably disabling prior to February 6, 1998, and rated 
as 10 percent disabling on February 6, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision.  

In October 1994, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's anxiety reaction is shown to be manifested 
disablement which more nearly approximates that of 
considerable social and industrial impairment; neither severe 
social and industrial impairment nor occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood is 
demonstrated.  

3.  Prior to September 15, 1995, the veteran had level VII 
hearing in his left ear.  

4.  As of September 15, 1995, the veteran likely has had 
level XI hearing in the left ear.  

5.  The veteran is currently receiving the maximum schedular 
rating assignable for a service-connected unilateral hearing 
loss.  



CONCLUSION OF LAW

1.  The criteria for a 50 percent evaluation for the service-
connected anxiety reaction have been met; however, the 
criteria for a rating in excess of 50 percent for the 
service-connected anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 including 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130 including Diagnostic Code 9400 (1998).  

2.  The criteria for the assignment of a 10 percent 
evaluation have been met on September 15, 1995, but the 
criteria for the assignment of an evaluation greater than 10 
percent from September 15, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.87 including 
Diagnostic Codes 6100, 6101 (1998).  

3.  The criteria for the assignment of a compensable 
evaluation have not been met prior to September 15, 1995.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.87 including 
Diagnostic Codes 6100 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  


I.  Anxiety reaction

During service, the veteran sustained a gunshot wound to the 
head over the left ear from enemy fire.  In a February 1946 
rating decision, the RO assigned a 50 percent evaluation for 
residuals of a gunshot wound to the head over the left ear-
rated as traumatic lesions.  In August 1948, the rating was 
reduced to 30 percent disabling.  

In a June 1950 rating decision, the RO determined that the 
veteran did not have a traumatic lesion and concluded that 
the proper diagnosis was anxiety reaction.  The 30 percent 
rating was established for "psychoneurosis, anxiety 
reaction, post[-]traumatic, manifested by headaches, buzzing 
in [the left] ear, irritability, tenseness with anxiety 
spells mod[erately] sev[ere]."  The 30 percent rating has 
been in effect ever since.  

In October 1990, a VA examination was conducted.  The veteran 
denied ever having had serious psychiatric symptomatology, 
being treated in inpatient or outpatient psychiatric 
facilities or receiving psychiatric medication.  He also 
denied any mental illness in his family.  He stated that he 
never had any psychotic thoughts or suicidal experiences.  He 
noted that he had been married for 40 years and had a 
satisfactory relationship with his wife.  He denied ever 
having had trouble with the law.  The examiner noted that, 
although the veteran stated that he had had anxiety due to 
his hearing disability, there were no clearly defined anxiety 
syndromes, depression, suicidal ideation or gross psychotic 
thought content.  The veteran was not bizarre in appearance, 
behavior or ideation.  Communication was satisfactory, 
concise and relevant.  There was a full range of affect and 
it was appropriate, and the veteran was oriented, alert and 
cooperative.  Calculation, memory, general information and 
intelligence were good.  The impression was that of "[n]o 
significant psychiatric diagnosis."  A Global Assessment 
Functioning (GAF) score of 90 was assigned, reflecting 
satisfactory functioning without impairment due to 
psychiatric reasons.  

In September 1991, a hearing was held at the RO.  The veteran 
testified, in essence, that he was jumpy around loud noises 
and people throwing things around him.  

A VA examination was conducted in December 1991.  The veteran 
complained that he was irritable and argumentative because he 
could not hear.  He reportedly stated,

I'm very nervous because my hearing is 
bad.  I feel depressed because I'm 
excluded from conversations.  I keep 
waking up at night and feel nervous.  A 
lot of little things bother me.  I fly 
off the handle easily.  I say things I 
don't mean.  And, both parties get hurt.  
When I get into arguments I get 
depressed.  Sometimes I don't speak to my 
wife for 2 or 3 days.  I ignore her to 
punish her.  Then I apologize.

The examiner noted that the veteran had a good marital 
relationship.  His wife reportedly liked to visit with other 
people, but the veteran did not because of his impaired 
hearing.  The examiner described the veteran as neat, clean, 
casually dressed, alert and cooperative.  The veteran had 
good eye contact, but he had impaired hearing.  He appeared 
to be anxious and was described to be of average 
intelligence.  His memory was grossly intact, and affect was 
appropriate.  His mood was chronically anxious, but his 
speech was relevant and coherent.  He denied any auditory 
hallucinations or homicidal or suicidal ideation.  The 
examiner noted that there was no thinking disorder and that 
no delusions were elicited.  His abstracting capacity was 
intact and judgment and insight were good.  The diagnostic 
impression was that of adjustment disorder with anxious mood 
secondary to hearing impairment.  His incapacity was 
described as moderate to severe.  

In September 1995, another VA examination was conducted.  It 
was noted that the veteran still operated his own upholstery 
business, which he visited a few times a week.  The examiner 
noted that the veteran was dependent on a hearing aid and was 
quite irritable and nervous when he could not follow 
conversations.  The veteran denied any panic attacks but 
noted that he did wake up occasionally in the middle of the 
night with rapid heart beat.  The examiner described the 
veteran as a neatly dressed elderly man.  The examiner 
detected no thought disorder and noted that the veteran's 
answers were appropriate, concise and relevant.  The veteran 
had a full range of normal affect and made good eye contact.  
He denied suicidal ideation or psychotic though content.  He 
was able to perform calculations, identify similarities and 
interpret proverbs abstractly and correctly.  There was no 
memory impairment.  There was no psychiatric diagnosis.  A 
GAF score of 70 was assigned, representing some difficulty in 
social or occupational functioning but generally indicating 
that the veteran was functioning pretty well.  The examiner 
stated that the veteran appeared to have maintained the same 
level of nervous irritability throughout his life that his 
decision to do for himself was in fact based upon his 
inability to follow instructions or to maintain steady 
working hours.  He noted that the veteran's adaptation to his 
personality style was adequate.  

In January 1997, a social work survey was conducted.  The 
social worker did not address the service-connected anxiety 
reaction but noted that the veteran had social impairment 
related to his hearing loss.  

In February 1998, another VA examination was conducted.  The 
examiner reviewed the previous medical reports and noted that 
the veteran was experiencing impairment in his functioning 
associated with his hearing loss.  He was experiencing 
adjustment problems associated with not being able to hear 
well.  He experienced increased anxiety, attention level and 
stress when he was unable to hear.  The examiner described 
the veteran as alert and oriented.  He noted that the veteran 
showed signs of anxiety when describing his social 
impairments.  He did not exhibit any signs of depression, 
psychoses, disorientation or substance abuse.  The diagnosis 
was adjustment disorder with anxious mood.  A GAF of 60 was 
assigned, representing moderate difficulty in social and 
occupational functioning.  

A February 1998 social and industrial survey again did not 
address the veteran's anxiety disorder, but noted that his 
hearing loss had impacted on his social relationships and 
business.  

The veteran's service-connected psychiatric disorder is rated 
as 30 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.130 including Diagnostic Code 9400 (1998).  It 
was previously rated pursuant to the provisions of 38 C.F.R. 
§ 4.132 including Diagnostic Code 9405 (1996).  Effective on 
November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 
38 C.F.R. § 4.130 which included new rating criteria for 
psychiatric disorders.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9400 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent rating is warranted when the 
ability to establish or maintain effective and wholesome 
relationships with people is definitely impaired, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, with psychoneurotic symptoms resulting 
in such reduction in the reliability, flexibility, and 
efficiency levels as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
including Diagnostic Code 9405 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other rating terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1996).  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  

The Board finds that, under the older rating criteria, the 
disability picture presented more nearly approximates the 
criteria for the assignment of a 50 percent rating.  The 
February 1998 VA examiner assigned a GAF score of 60 
indicating moderate difficulty in social and occupational 
functioning.  The Board finds that this represents a level of 
disability in the definite to considerable range.  That is, 
the disability picture presented is between the criteria for 
a 30 percent rating and a 50 percent rating.  Here, given the 
VA examiner's opinion that the level of disability was in the 
moderate range, the Board finds that the disability picture 
more nearly approximates that for the higher rating and 
supports the assignment of a 50 percent rating for the 
service-connected anxiety disorder.  

The Board finds, however, that a rating greater than 50 
percent is not warranted under either the older or newer 
regulatory criteria.  Considering the older criteria, the 
Board notes that the evidence does not present a picture of 
severe impairment in the veteran's social and industrial 
capabilities.  Indeed, as noted, the evidence presents a 
picture between definite and considerable impairment, which 
the Board has found is more consistent with considerable 
impairment.  

Regarding the newer regulatory criteria, the Board notes that 
there is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  That is, the veteran has not exhibited the 
symptomatology required for a 70 percent rating.  

In sum, the Board finds that the veteran's disability picture 
meets the criteria for a 50 percent rating under the older 
regulatory criteria for the entire period of this appeal, but 
the preponderance of the evidence is against an rating in 
excess of 50 percent for his service-connected anxiety 
reaction.  


II.  Hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Where service connection has been granted for defective 
hearing involving only one ear, the VA General Counsel 
concluded that the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  VAOPGCPREC 32-97 
(Aug. 29, 1997); see Boyer v. West, 12 Vet. App. 142 (1999).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c).

A VA audiometric examination was conducted in October 1990.  
Pure tone threshold levels, in decibels, were as follows:

October 
1990


HERTZ



500
1000
2000
3000
4000
RIGHT
NA
55
55
70
65
LEFT
NA
80
95
100
95

Thus, the pure tone average for the left ear was 93 decibels.  
Speech recognition was 70 percent in the left ear.  Such 
audiometric findings reflect level VII hearing in the left 
ear.  The mechanical application of the rating schedule to 
these VA audiometric examination findings, i.e., a level VII 
hearing in the left ear and a level I hearing in the right 
ear, warrants a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Another VA audiometric examination was conducted in January 
1992.  Pure tone threshold levels, in decibels, were as 
follows:

January 
1992


HERTZ



500
1000
2000
3000
4000
RIGHT
NA
55
55
65
65
LEFT
NA
75
85
100
100

Thus, the pure tone average for the left ear was 90 decibels.  
Speech recognition was 72 percent in the left ear.  Such 
audiometric findings again reflect level VII hearing in the 
left ear, and the mechanical application of the rating 
schedule again warrants a noncompensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

In a statement signed by the veteran and received by VA on 
September 15, 1995, the veteran noted that his hearing 
continued to worsen and that his left ear was totally deaf.  
An audiometric examination was not conducted until February 
1998 at which time pure tone threshold levels, in decibels, 
were as follows:

February 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
60
75
80
LEFT
NA
105
105
105
105

Thus, the pure tone average for the left ear was 105 
decibels.  Speech recognition was 0 percent in the left ear.  
Such audiometric findings reflect level XI hearing in the 
left ear, and the mechanical application of the rating 
schedule to these VA audiometric examination findings, i.e., 
a level XI hearing in the left ear and a level I hearing in 
the right ear, warrants a 10 percent rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6110.

As indicated the October 1990 and January 1992 VA examination 
reports do not support a compensable rating for the veteran's 
left ear hearing loss.  On September 15, 1995, the veteran 
complained that the left ear hearing loss had worsened to the 
point where he was totally deaf.  Given that the veteran's 
statement was supported by the next audiometric evaluation, 
the Board finds that the evidence supports the assignment of 
the 10 percent rating for the left ear hearing loss on 
September 15, 1995.  The preponderance of the evidence is 
against a compensable rating prior to that date.  

Absent total deafness in both ears, a 10 percent rating is 
the highest schedular rating assignable for a service-
connected hearing loss involving only one ear.  See 
38 U.S.C.A. § 1160(a); 38 C.F.R. § 3.383.  Here, the 
veteran's right, nonservice-connected ear is not totally 
deaf.  Therefore, because the veteran was already receiving 
the maximum disability rating available under the rating 
schedule, an evaluation in excess of 10 percent is not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Furthermore, although on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities (Rating 
Schedule) the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss 
(see 64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 
C.F.R. §§ 4.85-4.87)), the new criteria does not change the 
analysis concerning the rating assignable for a service-
connected hearing loss involving only one ear.  In fact, the 
amendments to the rating schedule in essence codified the 
holding of the General Counsel in VAOPGCPREC 32-97.  Thus, a 
remand for the RO to first consider the regulatory changes is 
not necessary as the veteran is not prejudiced by the Board's 
action.  See Bernard, 4 Vet. App. 384 (1993).  



ORDER

A 50 percent rating for the service-connected anxiety 
reaction is granted.  To this extent, the appeal is allowed 
subject to the rules and regulations governing the payment of 
monetary benefits.  

A compensable rating for the service-connected left ear 
hearing loss prior to September 15, 1995, is denied.  

A 10 percent rating for the service-connected left ear 
hearing loss on September 15, 1995, is granted.  To this 
extent, the appeal is allowed subject to the rules and 
regulations governing the payment of monetary benefits.  

An increased rating greater than 10 percent for the service-
connected left ear hearing loss as of September 15, 1995, is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

